UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Mesirow Insight Fund, LLC Schedule of Investments As of December 31, 2012 (Unaudited) Strategy Investments Cost Fair Value Credit – 18.3% Axonic Credit Opportunities Fund Ltd $ $ HFR RVA Avoca Credit Alpha Fund HFR RVA Feingold O’Keeffe Fund LibreMax Offshore Fund, Ltd. Event Driven – 12.3% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Hedged Equity – 18.8% dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund HFR HE Courage Opportunity Fund HFR RVA Kayne MLP 1.25x Fund Southpoint Qualified Offshore Fund Ltd. Macro and Commodity – 19.4% Balestra Global, Ltd. Beach Horizon Fund Ltd. dbX-Emerging Markets Macro 3 Fund HFR Macro QFS Currency Fund MKP Opportunity Offshore Ltd. Taylor Woods Fund Ltd. Winton Futures Fund Ltd. Relative Value – 16.1% dbX-Convertible Arbitrage 13 Fund HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund Total Investments* (Cost - $108,902,262**) – 84.9% Other Assets and Liabilities, net – 15.1% Net Assets – 100.0% $ Percentages shown are stated as a percentage of net assets as of December 31, 2012. * Non-income producing securities. ASGI Mesirow Insight Fund, LLC Schedule of Investments (continued) As of December 31, 2012 (Unaudited) ** The cost and unrealized appreciation (depreciation) of investments as of December 31, 2012, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation
